DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C.119 a-d. the certified copy has been filed in Japanese Parent App No. JP2018-068884 filed on 30 March 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 26 September 2022 has been entered. Claims 1-10 and 12-14 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shandas et al. (US 20140147013A1), in view of Abe et al. (US 20150094584A1) and in further view Furudate (US20120256627A1).

Regarding claim 1, Shandas et al. teaches (Fig. 1 and 13) a medical diagnosis apparatus (Echo PIV system 10, ultrasound system 11) comprising processing circuitry (“…the computer 19A comprises a processor and a tangible computer readable storage medium (memory) for storing processor executable instructions for processing images.” (Para. [0102])) configured:
to generate first images in a time series (i.e. “B-mode sequential images”) on a basis of a result of a scan performed on a region (“A plurality of DICOM encoded ultrasound B-mode sequential images representing sequential image pairs of a plurality of particles is received, such as by a computer.” (Para. [0014]));
to specify a position of a microbubble included in the scan region, with respect to each of the first images in the time series (“…identifying and tracking a flow tracer (e.g., ultrasound contrast microbubbles) within a flow field, and computing local velocity vectors using a cross-correlation algorithm.” (Para. [0104]), “Due to the large difference in impedance between the microbubble and surrounding fluid (collectively referred to by reference character 14), and pressure-induced non-linear resonance, the bubbles scatter strongly. This results in RF DATA 15 which is filtered and represents reconstructed B-mode image frames 16 of the particle positions.” (Para. [0103]);
to obtain a vector of the microbubble as movement information of the microbubble on a basis of the positions of the microbubble (“The cross-correlation between the two images gives the displacement of the particles, allowing a velocity vector field to be determined based on the time between images.” (Para. [0108]); the particles would be the microbubbles),
and the vector toward the blood flow direction (invention is directed to a multicomponent blood flow velocimetry for peripheral vascular imaging using ECHO PIV [0101]; blood velocity will have axial and lateral direction, primary blood velocity component will usually be in the lateral direction).
Shandas fails to explicitly disclose to calculate a projection component of the vector, with respect to at least a part of the scan region; and to calculate a moment of first or higher order of the projection component of the vector.
In the same diagnosis field of endeavor, Abe teaches to calculate a projection component of the vector toward a direction in (“when calculating “ave(L)_V(t)”, the obtaining unit 172 extracts a vector component in the direction of the short-axis plane “S(L)” perpendicular to the long-axis direction, from the motion vector “V(P(t))”. (Para. [0078)) at least a part of the scan region (“it may be effective, for the estimation thereof, to use an average motion vector obtained by averaging the motion vectors within the region of interest.”[0076]; region of interest of would the scan region)
to calculate a moment of first or higher order of the projection component of the vector (“obtaining unit 172 uses an average vector “ave(L)_V(t)” obtained by averaging motion vectors in the circumferential direction at the level.” (Para. [0077])).
It would have been obvious to one of ordinary skill in the art at the time to modify the processing circuitry and parameter of interest of Shandas with the calculations of Abe as this would allow users to easily recognize regions in with movement of objects in the region of interest are different and/or out of synchronization (see Abe [0235]). The combination of Shandas and Abe would result in the calculations of Abe calculating the projection component of a vector towards the blood flow as seen in Shandas.
However the combination of Shandas and Abe are still silent regarding obtaining a blood flow direction based on an input operation for designating the blood flow direction.
In the same blood flow imaging field of endeavor, Furudate teaches obtaining a blood flow direction based on an input operation for designating the blood flow direction ([0090] operator inputs a direction of blood flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the known technique of manually inputting a designation of blood flow as taught by Furudate to the known device of Shandas as modified by Abe as both inventions relate to imaging blood flow of a blood vessel and the application would be reasonably predictable to one of ordinary skilled in the art. One of ordinary skill would be able to perform such an application, and the results of Shandas as modified by Abe including an input device for designating blood flow direction are reasonably predictable. This would result in an improved system, as giving operators the ability to manually designate blood flow would improve the accuracy of subsequent analysis of the overall system when monitoring the biological functions within a patient


Regarding claim 2, Shandas et al. teaches that the processing circuitry ([0102] computer 19A comprises a processor and memory) calculates, based on the vector, parameter of, one selected from among velocity, a displacement, a moving direction, and a time period before arrival, with respect to the microbubble(“…the image pair vector maps and the modified image pair vector maps are combined to create a corresponding temporary vector map. The temporary vector maps are averaged to obtain a mean velocity vector field of the sequential image pairs representing a fluid flow of a plurality of particles.” (Para. [0014]), “An Echo PIV analysis process and algorithm that allows for the generation of multi-component velocity information through the analysis of DICOM-coded ultrasound B-mode images is disclosed herein.” (Para. [0026]); the particles would be the microbubbles, fig. 2 [0109] Echo PIV of the microbubbles, and the calculated velocity vectors), and
the processing circuitry calculates the moment of first or higher order (i.e. standard deviation) around one selected from among an average value, a median value, and an origin, with respect to the parameter (“…an average cross-correlation transformation is applied to each cross correlation map to create an image pair vector map for each image pair... The temporary vector maps are averaged to obtain a mean velocity vector field of the sequential image pairs representing a fluid flow of a plurality of particles.” (Para. [0014]) Note that, because the standard deviation is taken from the mean velocity vector map this corresponds to the “moment of first or higher order from an average value” in the present application). 

Regarding claim 3, Shandas et al. teaches that as the moment of first or higher order, the processing circuitry calculates a variable value that is temporal, spatial, or spatiotemporal (“Spatial Resolution…An approximate measure of the lateral resolution at the focal point is the Rayleigh resolution criterion which gives the distance from the beam peak to the first zero and is equal to r=f#.lamda. (Eqn. 1)… Temporal Resolution…Frame rate of the Echo PIV system is determined by FOV and several other system parameters, including the beam line density (BLD) and system hardware response time T.sub.h BLD is the number of scan lines generated within one transducer element width (Wele) in the B-mode image…The time for generating one imaging frame is: T.sub.f=BLD.times.T.sub.1.times.N.sub.ele (Eqn. 2) (Para. [0132]-[0136])).

Regarding claim 6, Shandas et al. teaches the processing circuity ([0109] computer 19A).
However, Shandas et al. fails to explicitly disclose accepting the input operation.
In the same blood flow imaging field of endeavor, Furudate teaches accepting the input operation ([0090] input device 33 accepts an input by the operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the known technique of manually inputting a designation of blood flow as taught by Furudate to the known device of Shandas as modified by Abe as both inventions relate to imaging blood flow of a blood vessel and the application would be reasonably predictable to one of ordinary skilled in the art. One of ordinary skill would be able to perform such an application, and the results of Shandas as modified by Abe including an input device for designating blood flow direction are reasonably predictable. This would result in an improved system, as giving operators the ability to manually designate blood flow would improve the accuracy of subsequent analysis of the overall system when monitoring the biological functions within a patient

Regarding claim 7, Shandas et al. teaches the processing circuitry detects the region of a tubular site from each of the first images (“…the obtaining unit 172 obtains direction information indicating the direction of a myocardial fiber in the myocardium. The direction information serves as information indicating the direction of a myocardial fiber in the region of interest.” (Para. [0050]); Note that, the tubular site is the myocardial fiber, and detects the region of the tubular site by detecting the direction of the tubular site within the region of interest).


Regarding claim 8, Shandas et al. teach (Fig. 54A-B) that the processing circuitry (Fig. 1; “…the computer 19A comprises a processor and a tangible computer readable storage medium (memory) for storing processor executable instructions for processing images.” (Para. [0102])) displays a histogram indicating a distribution of velocity values of the microbubbles (“FIG. 54A illustrates histograms for velocity vector numbers along a line in an axial direction from 200 single pairs of DICOM-coded images, the vector maps without filtering. FIG. 54B illustrates histograms for velocity vector numbers along a line in an axial direction from 200 single pairs of RF-reconstructed images, the vector maps after filtering.” (Para. [0082]-[0083]); “The cross-correlation (CC) map generated by the Echo PIV analysis of RF data has a high signal-to-noise ratio (SNR) as shown in FIG. 54A.” Para. [0283]; “a processor for accessing the DICOM encoded ultrasound B-mode images stored on the tangible computer readable storage medium and for executing the executable instructions stored on the tangible computer readable storage medium to process the accessed DICOM images.” Para. [0015]; the computer 19a would be able to view the ECHO PIV analysis on its display).

Regarding claim 9, Shandas et al. teaches (Fig. 1) that the medical diagnosis apparatus is an ultrasound diagnosis apparatus (“B-mode image frames 16 are first obtained by sweeping a focused ultrasound beam, such as produced via ultrasound system 11…” (Para. [0102])).

Regarding claim 10, Shandas et al. teaches that the movement information includes a component in a direction from a direction of ultrasound scan performed on the scan region (“In 2D flow field model, a velocity vector may have components in the axial direction and in the lateral direction. For blood velocity measurements, the accuracy of the lateral velocity component is important because the blood vessels will be usually roughly parallel to the transducer scan direction, that is, the primary blood velocity component will usually be in the lateral direction.” (Para. [0137])).

Regarding claim 12, Shandas et al. teach (Fig. 1) the processing circuitry (Fig. 1; “…the computer 19A comprises a processor and a tangible computer readable storage medium (memory) for storing processor executable instructions for processing images.” (Para. [0102])) calculates the vector, by tracking the position of the microbubble in each of the images in the time series (“The cross-correlation between the two images gives the displacement of the particles, allowing a velocity vector field to be determined based on the time between images.” (Para. [0108]); particles is the microbubble).

Regarding claim 13, Shandas et al. teaches (Fig. 1) a medical image processing apparatus (11) comprising processing circuitry (“…the computer 19A comprises a processor and a tangible computer readable storage medium (memory) for storing processor executable instructions for processing images.” (Para. [0102])) configured:
to generate first images in a time series (i.e. “B-mode sequential images”) on a basis of a result of a scan performed on a region (“A plurality of DICOM encoded ultrasound B-mode sequential images representing sequential image pairs of a plurality of particles is received, such as by a computer.” (Para. [0014]));
to specify a position of a microbubble included in the scan region, with respect to each of the first images in the time series (“…identifying and tracking a flow tracer (e.g., ultrasound contrast microbubbles) within a flow field, and computing local velocity vectors using a cross-correlation algorithm.” (Para. [0104]), “Due to the large difference in impedance between the microbubble and surrounding fluid (collectively referred to by reference character 14), and pressure-induced non-linear resonance, the bubbles scatter strongly. This results in RF DATA 15 which is filtered and represents reconstructed B-mode image frames 16 of the particle positions.” (Para. [0103]));
to obtain a vector of the microbubble as movement information (i.e. velocity vector) of the microbubble on a basis of the positions of the microbubble (“The cross-correlation between the two images gives the displacement of the particles, allowing a velocity vector field to be determined based on the time between images.” (Para. [0108]); the particles would be the microbubbles)
and the vector toward the blood flow direction (invention is directed to a multicomponent blood flow velocimetry for peripheral vascular imaging using ECHO PIV [0101]; blood velocity will have axial and lateral direction, primary blood velocity component will usually be in the lateral direction).
Shandas fails to explicitly disclose to calculate a projection component of the vector toward a direction, in at least a part of the scan region; and to calculate a moment of first or higher order of the projection component of the vector.
In the same diagnosis field of endeavor, Abe teaches to calculate a projection component of the vector toward a direction (“when calculating “ave(L)_V(t)”, the obtaining unit 172 extracts a vector component in the direction of the short-axis plane “S(L)” perpendicular to the long-axis direction, from the motion vector “V(P(t))”. (Para. [0078])) in at least a part of the scan region (“it may be effective, for the estimation thereof, to use an average motion vector obtained by averaging the motion vectors within the region of interest.”[0076]; region of interest of would the scan region)
to calculate a moment of first or higher order of the projection component of the vector (“obtaining unit 172 uses an average vector “ave(L)_V(t)” obtained by averaging motion vectors in the circumferential direction at the level.” (Para. [0077])).
It would have been obvious to one of ordinary skill in the art at the time to modify the processing circuitry of Shandas with the calculations of Abe as this would allow users to easily recognize regions in with movement of objects in the region of interest are different and/or out of synchronization (see Abe [0235]). The combination of Shandas and Abe would result in the calculations of Abe calculating the projection component of a vector towards the blood flow as seen in Shandas.
However the combination of Shandas and Abe are still silent regarding obtaining a blood flow direction based on an input operation for designating the blood flow direction.
In the same blood flow imaging field of endeavor, Furudate teaches obtaining a blood flow direction based on an input operation for designating the blood flow direction ([0090] operator inputs a direction of blood flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the known technique of manually inputting a designation of blood flow as taught by Furudate to the known device of Shandas as modified by Abe as both inventions relate to imaging blood flow of a blood vessel and the application would be reasonably predictable to one of ordinary skilled in the art. One of ordinary skill would be able to perform such an application, and the results of Shandas as modified by Abe including an input device for designating blood flow direction are reasonably predictable. This would result in an improved system, as giving operators the ability to manually designate blood flow would improve the accuracy of subsequent analysis of the overall system when monitoring the biological functions within a patient.

Regarding claim 14, Shandas et al. teaches an image processing method comprising:
obtaining first images in a time series (i.e. “B-mode sequential images”) on a basis of a result of a scan performed on a region (“A plurality of DICOM encoded ultrasound B-mode sequential images representing sequential image pairs of a plurality of particles is received, such as by a computer.” (Para. [0014]));
specifying a position of a microbubble included in the scan region, with respect to each of the first images in the time series (“…identifying and tracking a flow tracer (e.g., ultrasound contrast microbubbles) within a flow field, and computing local velocity vectors using a cross-correlation algorithm.” (Para. [0104]), “Due to the large difference in impedance between the microbubble and surrounding fluid (collectively referred to by reference character 14), and pressure-induced non-linear resonance, the bubbles scatter strongly. This results in RF DATA 15 which is filtered and represents reconstructed B-mode image frames 16 of the particle positions.” (Para. [0103]));
obtaining a vector of the microbubble as movement information (i.e. velocity vector) of the microbubble on a basis of the positions of the microbubble (“The cross-correlation between the two images gives the displacement of the particles, allowing a velocity vector field to be determined based on the time between images.” (Para. [0108]); the particles would be the microbubbles).
and the vector toward the blood flow direction (invention is directed to a multicomponent blood flow velocimetry for peripheral vascular imaging using ECHO PIV [0101]; blood velocity will have axial and lateral direction, primary blood velocity component will usually be in the lateral direction).
Shandas fails to explicitly disclose to calculate a projection component of the vector toward a direction, in at least a part of the scan region; and to calculate a moment of first or higher order of the projection component of the vector.
In the same diagnosis field of endeavor, Abe teaches to calculate a projection component of the vector toward a direction (“when calculating “ave(L)_V(t)”, the obtaining unit 172 extracts a vector component in the direction of the short-axis plane “S(L)” perpendicular to the long-axis direction, from the motion vector “V(P(t))”. (Para. [0078)) in at least a part of the scan region (“it may be effective, for the estimation thereof, to use an average motion vector obtained by averaging the motion vectors within the region of interest.”[0076]; region of interest of would the scan region)
to calculate a moment of first or higher order of the projection component of the vector (“obtaining unit 172 uses an average vector “ave(L)_V(t)” obtained by averaging motion vectors in the circumferential direction at the level.” (Para. [0077])).
It would have been obvious to one of ordinary skill in the art at the time to modify the processing circuitry of Shandas with the calculations of Abe as this would allow users to easily recognize regions in with movement of objects in the region of interest are different and/or out of synchronization (see Abe [0235]). The combination of Shandas and Abe would result in the calculations of Abe calculating the projection component of a vector towards the blood flow as seen in Shandas.
In the same blood flow imaging field of endeavor, Furudate teaches obtaining a blood flow direction based on an input operation for designating the blood flow direction ([0090] operator inputs a direction of blood flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the known technique of manually inputting a designation of blood flow as taught by Furudate to the known device of Shandas as modified by Abe as both inventions relate to imaging blood flow of a blood vessel and the application would be reasonably predictable to one of ordinary skilled in the art. One of ordinary skill would be able to perform such an application, and the results of Shandas as modified by Abe including an input device for designating blood flow direction are reasonably predictable. This would result in an improved system, as giving operators the ability to manually designate blood flow would improve the accuracy of subsequent analysis of the overall system when monitoring the biological functions within a patient

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shandas in view of Abe and Furudate, as applied to claim 1 above, further in view of Sato (US 20050148875).

Regarding claim 4, Shandas et al. teaches (Fig. 42) that the processing circuitry calculates the moment of first or higher order with respect to each of various positions in a region of interest within the scan region (Fig. 17; “…Compute the standard deviation of the vector field;” (Para. [0189]), “For the real flow field, generally it can be assumed that the velocity difference between the neighboring velocity vectors is smaller than a certain threshold                         
                            
                                
                                    U
                                    
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            a
                                            v
                                            g
                                        
                                    
                                
                            
                            >
                             
                            
                                
                                    ∈
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                
                            
                             
                        
                     (Eqn. B1) where U(i,j) is the velocity at each position (i,j), U.sub.avg is the average value of total vectors in the flow field, and                         
                            
                                
                                    ∈
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                
                            
                            =
                             
                            
                                
                                    C
                                
                                
                                    g
                                
                            
                            
                                
                                    U
                                
                                
                                    s
                                    t
                                    d
                                
                            
                             
                        
                    , in which, C.sub.g is a constant (assigned by the user) and U.sub.std is the standard deviation of vector values within the flow field.” (Para. [0319]) Note that, because the velocity vector is calculated for each position and the standard deviation is taken on the velocity vector map as a whole, then the standard deviation is calculated at multiple positions. Fig. 42 shows a graph of the standard deviations at a plurality of points along the central scan line),
the processing circuitry generates as the second image, an image structured with pixels each having a pixel value expressing the velocity (“A series of RF datasets corresponding to several frames were acquired. These RF data were reconstructed into image frames and two sequential images were then subjected to PIV analysis. The images were divided into interrogation windows (16.times.16 pixels) and a cross-correlation was applied to the two interrogation windows over the entire imaging frame to determine the displacement of the particles, resulting in the velocity field depicted in FIG. 5B” (Para. [0119]), “The size of the cross-correlated B-mode particle images is about 180.times.160 pixels, and one pixel displacement represents about 5 cm/s in velocity…Therefore, when the interrogation window size is 16.times.16, only up to 4-pixel displacement can be accurately measured, which corresponds to a velocity of up to 20 cm/s. (Para. [0250])).
However, Shandas et al. fail to teach that the image is structured with pixels each having a pixel value expressing the moment of first order or higher.
In the same field of ultrasonic diagnostics, Sato teach an image that is structured with pixels each having a pixel value expressing the moment of first order or higher (i.e. standard deviation/variance) stating, “…each individual pixel of the flow-velocity-value image data or the flow-velocity-value/variance-value image data is displayed only in a case where the pixel value (power value) of the power-value image data corresponding to the pertinent pixel is, at least, equal to a preset threshold value” (Para. [0085]). This shows that the pixel values are associated with a variance value and displayed according to the value.
It would be obvious to one skilled in the art before the effective filing date to modify the processing circuitry of Shandas et al. by enabling it to generate an image that is structured with pixels each having a pixel value expressing the moment of first order or higher, as taught by Sato, in order to enhance the high flow velocity detectability (Para. [0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shandas in view of Abe and Furudate, as applied to claim 1 above, further in view of Dentinger (US 20080119736).

Regarding claim 5, Shandas et al. teach that the processing circuitry generates, as the second image, an image on a basis of the moment of first or higher order (i.e. standard deviation) and a threshold value (i.e. the standard deviation is used as a threshold value) (Figs. 38A and 38B; “…there are certain outliers that are quite different from their neighbors; similarly, at the upper vortex flow of the aneurysm model, some values are impossibly large. These types of outliers are respectively due to local errors and global errors. Based on the assumption that in the real flow field, the velocity difference between the neighboring velocity vectors is smaller than a certain threshold, global and local filters are designed in order to eliminate these two types of outliers (see Appendix B for details); the outlier identifications are shown in FIGS. 38C and 38D, respectively. By appropriately adjusting the thresholds, these filters will generate fewer outliers.” (Para. [0244]), “…a vector field quality report may be generated as illustrated in FIG. 17: a. Compute the correlation SNR (obtained from correlation map); b. Compute the standard deviation of the vector field; c. Estimate the outlier number and percentage in vector field; and  d. Output quality report (Para. [0187]-[0191])).
However, Shandas et al. fails to specifically teach that the image specifically is a binarized image.
In the same field of object and movement identification in ultrasound data, Dentinger teaches generating a binarized image on a [based on a threshold value] (“An embodiment of the system for automatically detecting an object associated with a rate of movement, generally comprises: a processor for filtering a complex autocorrelation signal corresponding to the rate of movement; demodulating the filtered complex autocorrelation signal; calculating one or more statistics of one or more noise pixels corresponding to objects without periodic movement; determining an adaptive threshold for a magnitude of one or more object pixels based on one or more properties of the noise; identifying the object pixels that correspond to one or more positive and negative velocities based on the threshold;…” (Para. [0007]), “Any pixel with a magnitude above this threshold is considered an object pixel and assigned a value of 1. This results in a binary image identifying the object pixels…” (Para. [0064])).
It would be obvious to one skilled in the art before the effective filing date to further modify the processing circuitry of Shandas et al. to generate a binary image of the moving object, as taught by Dentinger, to group regions or adjacent pixels that have the same intensity values in order to identify the detected object based on the velocity values (Para. [0007], [0067]).

Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furudate has been used to teach the new limitation of “to obtain a blood flow direction based on an input operation for designating the blood flow direction or a region of the tubular site rendered in each of the first images”.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL YIMING FANG/Examiner, Art Unit 3793            

/SEAN D MATTSON/Primary Examiner, Art Unit 3793